Title: From Thomas Jefferson to Benjamin Franklin, 18 July 1785
From: Jefferson, Thomas
To: Franklin, Benjamin



Sir
Paris July 18. 1785.

I heard with much pleasure yesterday of your safe arrival at Rouen, and that you had not been much fatigued with the journey. This gives me hopes that you will find less difficulty in the rest of the voiage. On my parting with you at Passy I went to the Duke of Dorset’s. He was not at home. I asked an hour the next day and waited on him. He promised to write the necessary letters to England to protect your baggage. Independantly of this I wrote to Mr. Adams by Mr. Harrison who left this the day before you. I hope therefore that between the two agents you will meet with no difficulty at Cowes. We have nothing new since your departure worth your notice. A Monsr. Duplessis called here to desire me to have copied for you a long memoire on some animals (I think) of South America. I knew neither the person nor subject, nor how far it might be interesting to you, and as it appeared to contain many sheets of paper, and I had no secretary, I declined copying it myself. If it is any thing you wish to see and will drop me a line I will have it copied. Be pleased to make my compliments to your grandsons and be assured of the esteem with which I have the honour to be Sir Your most obedt. humble servt.,

Th: Jefferson

 